Citation Nr: 0314499	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  00-14 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable disability rating for service-
connected for residuals, status post inguinal hernioplasty 
with severance of the vas deferens. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1971 to 
July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2000, a 
statement of the case was issued in May 2000, and a 
substantive appeal was received in June 2000.  The veteran 
testified at a personal hearing at the RO in September 2002.    

Although the veteran's appeal also included the issue of 
entitlement to service connection for left knee disability, 
in a September 2001 written communication, the veteran 
indicated that he was withdrawing his appeal as to this 
issue.  Moreover, the issue of entitlement to service 
connection for right knee disability was also initially on 
appeal, however, this benefit was granted by rating action in 
July 2000.  These issues are therefore no longer in appellate 
status.    


REMAND

VA examination report in March 2000 noted that medical 
records were not available for the examiner to review.  In 
view of the nature of the issue on appeal, the Board believes 
the March 2000 examination was therefore in adequate. 

The Board further notes that the veteran checked the 
appropriate box on his substantive appeal to request a Board 
hearing.  Although he was afforded a hearing before RO 
personnel, it is not clear that he has withdrawn his request 
for a Board hearing. 

The Board notes that it is also unclear from the record that 
the veteran has been furnished appropriate notice under the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Prior to May 1, 2003, the Board attempted to cure any VCAA 
notice deficiency by mailing a VCAA notice letter dated March 
2003 to the veteran pursuant to 38 C.F.R. § 19.9(a)(2)(ii).  
However, it appears that this regulation has been recently 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, - 7305, - 7316 (Fed. Cir. May 
1, 2003).  One reason for the Federal Circuit's ruling 
appears to be that 38 C.F.R. § 19.9(a)(2)(ii) is contrary to 
38 U.S.C.A. § 5103(b), which provides that when VA notifies a 
claimant of information or evidence the claimant must submit 
to substantiate the claim, the claimant has one year from the 
date of such notification to provide such information or 
evidence before the claim can be denied.  Therefore, 
appropriate VCAA notice should now be furnished by the RO. 

Finally, the Board notes that an April 2002 rating decision 
shows that the disability in question has now been rated by 
the RO under the provisions of Diagnostic Code 7805 for 
scars.  The diagnostic criteria for scars were recently 
revised, effective August 30, 2002.  67 Fed. Reg. 49590-49599 
(July 31, 2002).  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The RO's 
attention is therefore directed to the new rating criteria.   

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take appropriate action (including 
issuance of a VCAA letter) to comply with 
all notice and assistance requirements 
set forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

2.  All pertinent VA outpatient and 
hospital treatment records from September 
2001 to the present should be obtained 
and associated with the claims file.  

3.  The veteran should be scheduled for a 
special VA examination to ascertain the 
current severity of his service-connected 
residuals, status post inguinal 
hernioplasty with severance of the vas 
deferens, including whether clinical 
findings show infertility and if that 
infertility is related to his post 
inguinal hernioplasty with severance of 
the vas deferens.  The claims file should 
be made available to the examiner for 
review in connection with the 
examination.  All medically indicated 
special tests should be conducted.  

4.  After undertaking any additional 
development that the RO may deem 
necessary, the RO should review the 
expanded record and determine whether an 
increased rating is warranted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  

5.  After completion of the above, the 
veteran should also be contacted to 
clarify whether or not he still wishes to 
appear at a Board hearing at the RO.  If 
not, the case should be returned to the 
Board.  If he does still wish to have a 
Board hearing, such a hearing should be 
scheduled and, after the hearing is 
conducted, or in the event he cancels the 
hearing or fails to report, the case 
should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




